Fourth Court of Appeals
                                      San Antonio, Texas
                                              July 17, 2017

                                          No. 04-17-00439-CV

                                        IN RE Andrew L. GOSS

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On July 10, 2017, Relator filed a pro se petition for writ of mandamus seeking a
mandamus directed against the Texas State Attorney General. This court does not have
jurisdiction to grant the requested relief. Accordingly, Relator’s petition for writ of mandamus is
DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on July 17, 2017.




                                                          _________________________________
                                                          Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2017.



                                                          ___________________________________
                                                          Luz Estrada
                                                          Chief Deputy Clerk


1
  This proceeding arises out of Cause No. 2015CI02273, styled Andrew Goss v. Shakia Goss, pending in the 45th
Judicial District Court, Bexar County, Texas.